CONVERTIBLE SECURITIES AND
INCOME FUND II; AQR CAPITAL
MANAGEMENT, LLC; AQR
CONVERTIBLE OPPORTUNITIES
BOND UCITS FUND; AQR DELTA
MASTER ACCOUNT, L.P.; AQR
OPPORTUNISTIC PREMIUM
OFFSHORE FUND L.P.; AND
DELAWARE PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,
Real Parties in Interest.

                    ORDER DENYING PETITION
             FOR WRIT OF MANDAMUS OR PROHIBITION
            This original petition for a writ of mandamus, or alternatively,
prohibition, challenges a district court order granting a motion to amend a
complaint in a tort action.
            A writ of mandamus is available to compel the performance of
an act that the law requires or to control an arbitrary or capricious
exercise of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second
Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ
of prohibition may be warranted when the district court exceeds its
jurisdiction. NRS 34.320. Either writ is an extraordinary remedy, and
whether such a writ will be considered is within this court's sole
discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
818 P.2d 849, 851, 853 (1991). Moreover, it is petitioners' burden to
demonstrate that our extraordinary intervention is warranted.        Pan v.
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
Writ relief is generally available only when there is no plain, speedy, and
adequate remedy in the ordinary course of law. NRS 34.170; NRS 34.330;
Smith, 107 Nev. at 677, 818 P.2d at 851. Moreover, this court has held



                                     2
                that the right to appeal is typically an adequate legal remedy precluding
                writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            Having considered the petition, we are not persuaded that our
                intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
                844. Accordingly, we
                                  ORDER the petition DENIED. 1




                                                            Hardesty



                                                                  °14
                                                            Douglas
                                                                          7               J.




                cc: Hon. Mark R. Denton, District Judge
                     Pisanelli Bice, PLLC
                     Fulbright & Jaworski, LLP/Dallas
                     Fulbright & Jaworski, LLP/Austin
                     Grant & Eisenhofer, P.A.
                     Fennemore Craig Jones Vargas/Las Vegas
                     Ann Marie Johnson
                     Eighth District Court Clerk




                     'In light of this order, we deny as moot petitioners' emergency
                motion for a stay and petitioners' motion to file portions of their appendix
                under seal. We direct the clerk of the court to return, unfiled, the
                documents sought to be sealed when they are received in this court.



SUPREME COURT
        OF                                            3
     NEVADA


(0) 1947A